Citation Nr: 0503137	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a scar of the 
scalp.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral onychomycosis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and F.P.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
tinnitus, a scar of the scalp, and residuals of a head 
injury.  He responded by filing a March 2003 Notice of 
Disagreement, and was sent a September 2003 Statement of the 
Case.  He then filed an October 2003 VA Form 9, perfecting 
his appeal of this issue.  In August 2004, the veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

The issues of entitlement to service connection for tinnitus, 
and for increased ratings for bilateral onychomycosis and 
bilateral tinea pedis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The evidence does not establish that the veteran 
sustained a head injury in service, resulting in numbness, 
headaches, and other residuals of a head injury.  

3.  The evidence does not establish that the veteran 
sustained a head injury in service, resulting in scars of the 
scalp.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The criteria for the award of service connection for 
scars of the scalp have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2003 
Statement of the Case and the October 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Houston and San 
Antonio, TX, and these records were obtained.  Private 
medical records have also been obtained from H.R.A., M.D.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  For these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in November 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in September 
2003, in light of the additional development performed 
subsequent to November 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for residuals of a head 
injury, to include scarring, numbness, and headaches.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran claims to have sustained a head injury in March 
1975 when an ammunition box fell and struck his head while he 
was riding in an armored personnel carrier during field 
exercises.  According to his August 2004 hearing testimony 
and other written statements, he was struck in the head by an 
ammo box during a field exercise, and was knocked 
unconscious.  The injury also resulted in profuse bleeding, 
and he was taken to a medical unit for sutures to close the 
wound.  Thereafter, he experienced severe headaches, and was 
bed-ridden for 7 days.  He was also on a light duty profile 
for two weeks.  According to a fellow soldier's September 
2002 statement, the veteran's injuries were "very severe."  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a head injury.  On his June 
1976 service separation medical examination, no abnormalities 
of the head were diagnosed, and all neurological findings 
were within normal limits.  On his concurrent report of 
medical history, he denied any history of a head injury, 
frequent or severe headaches, or periods of unconsciousness.  

Subsequent to service, the veteran sought treatment for 
headaches from H.R.A., M.D.  The veteran first saw Dr. A. in 
February 1994, when he reported the sudden onset of a 
headache, with numbness and light-headedness.  No significant 
past history was reported by the veteran, to include history 
of a head injury during military service, or a chronic 
history of headaches.  Migraine headaches were diagnosed, and 
the veteran was given medication.  He returned for treatment 
in August 1996, again reporting a sharp pain of the head, 
with blurred vision.  No significant medical history was 
reported at that time.  He was again given medication for his 
pain.  An August 1996 MRI of the veteran's brain was negative 
for any abnormality.  The veteran returned a third time in 
October 1998, again for headaches.  A CT scan and X-ray of 
the veteran's head were noted to be negative.  Medication was 
prescribed.  

The veteran sought VA treatment for foot problems immediately 
following service in 1977-78, but did not report any history 
of headaches at that time.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for scarring and other residuals of a head injury 
during military service.  Notwithstanding his and his 
witness's 2004 hearing testimony, the Board does not find 
that the evidence establishes a trauma to the veteran's head 
during service which resulted in his current headaches, 
scarring of the scalp, or other residuals.  As was noted 
above, the veteran's service medical records were negative 
for any diagnosis of or treatment for a head injury, and he 
denied any history of a head injury, frequent or severe 
headaches, or periods of unconsciousness at the time of 
service separation.  Physical examination at service 
separation also revealed no abnormalities of the veteran's 
head, to include any neurological findings.  According to the 
September 2002 witness's written statement, the veteran's 
injuries were "very severe", yet no record can be found of 
such injuries in his service medical records, or at service 
separation.  

Thereafter, while the veteran sought VA treatment for foot 
fungus immediately after service, he did not seek treatment 
for or even report chronic headaches.  When he finally sought 
private treatment for headaches, he did not give a history of 
a head injury during military service, or chronic pain since 
that time.  However, at his 2004 hearing, he reported chronic 
pain since the incident in 1975.  Overall, review of the 
record reveals no indication prior to 2002 that the veteran 
ever sustained a "severe" head injury in 1975.  Based on 
this negative contemporaneous evidence, the Board finds that 
a trauma to the veteran's head during military service is not 
established.  Without an in-service injury, service 
connection for a scar of the head and other residuals of a 
head trauma, including headaches and numbness, is not 
warranted.  The veteran's contentions, and those of his 
witness, are insufficient to overcome the remainder of the 
record, which tends to show there was no serious head injury 
during military service.  

In conclusion, service connection for a scar of the scalp and 
residuals of a head injury are denied, as the preponderance 
of the evidence is against the finding of such an injury 
during military service.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for scars of the head is 
denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  


REMAND

The veteran seeks service connection for tinnitus, claimed as 
secondary to noise exposure during military service.  
According to the veteran's account, he was exposed to 
artillery, explosions, and other acoustic trauma during his 
military service, and has experienced tinnitus thereafter.  
Generally, the Board is not bound by lay opinions regarding 
medical diagnosis, etiology, and causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are 
generally considered credible witnesses regarding readily 
observable symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465, 496 (1994).  Therefore, because the veteran has 
submitted a plausible account of noise exposure during 
service, followed by symptoms of tinnitus thereafter, VA has 
an obligation to provide the veteran a medical examination 
regarding his claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159 (2004).  

Also, in a November 2001 rating decision, the veteran was 
awarded service connection for bilateral onychomycosis and 
bilateral tinea pedis; noncompensable initial ratings were 
assigned for these disabilities.  In March 2002 written 
statement, the veteran's accredited representative stated 
"the veteran wishes to appeal the disability rating 
currently assigned for his service-connected conditions."  
Because this statement from the veteran's representative 
indicates clear disagreement with the November 2001 rating 
decision, and was received within a year thereafter, it is 
accepted as a timely Notice of Disagreement.  38 U.S.C.A. 
§ 7105 (West 2002).  Accordingly, because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
12 Vet. App. 238 (1999), that, when a notice of disagreement 
has been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The RO should schedule the veteran for a 
VA audiological examination in order to 
evaluate his claimed tinnitus.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary clinical 
testing should be performed, and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  After examining the veteran and 
reviewing the record, the examiner should 
stated whether the veteran currently has 
tinnitus, and whether it is at least as 
likely as not (that is, a probability of 50 
percent or better) the result of exposure to 
acoustic trauma during military service.  The 
medical basis for all opinions expressed 
should also be noted for the record.  

2.	Thereafter, the RO should reconsider the 
veteran's claim for service connection for 
tinnitus in light of any additional evidence 
added to the record.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.  The RO 
should also issue a Statement of the Case 
regarding the issue of entitlement to higher 
initial ratings for the veteran's bilateral 
onychomycosis and bilateral tinea pedis.  The 
appellant and his representative are hereby 
notified that, following the receipt of the 
Statement of the Case concerning these 
issues, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If and only if a timely substantive 
appeal is filed should these issues be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


